JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00399-CV

   CHRISTUS HEALTH GULF COAST D/B/A CHRISTUS ST. JOHN HOSPITAL,
                            Appellant

                                             V.

                                JAY HOUSTON, Appellee

    Appeal from the 55th District Court of Harris County. (Tr. Ct. No. 2011-01306).

       This case is an appeal from the final judgment signed by the trial court on April 7,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that there was error in the application of settlement credits
in the judgment that awarded $1,180,000.00 to appellee Jay Houston. Accordingly, the
Court modifies the trial court’s judgment to instead award $1,122,813.66.

       The Court further holds that there was no reversible error in the remaining portions
of the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment as
herein modified.

       The Court orders that the appellant Christus Health Gulf Coast d/b/a Christus St.
John Hospital pay all appellate costs.
      The Court orders that this decision be certified below for observance.

Judgment rendered December 22, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.